TenNey, J. orally.
The plaintiff, according to the finding of the jury, being an inhabitant of Auburn, and with no property in the town of Lewiston, was assessed by the defendants in the sum of $4,30, and refusing to pay it was committed to prison. To obtain his discharge he was obliged to pay $17,75 for costs and charges, in addition to said tax. The question is, whether he can recover both of these sums in this form of action.
The money paid for the tax to the jailer was only another mode of paying it to the collector, and was in effect paying it-to him. It was then in the hands of the town, and being really the money of the plaintiff, the town had no right to retain it, and the action was rightly brought to recover it back. As for the expenses and charges paid by the plaintiff to the jailer, and remaining in his hands, he cannot in this way recover it of the town. Had it been paid to the collector, it would still have *474been the money of the officer and not money in the hands of the town. The town could not recover it, out of his hands. And they are not liable to the plaintiff.
Mem.— This case was argued at a former term of the Court, but was mislaid.

Verdict amended so as to stand for the amount of the tax.